TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN





NO. 03-02-00355-CR


Nicholas Mearl Clark, Appellant

v.


The State of Texas, Appellee





FROM THE DISTRICT COURT OF BELL COUNTY, 27TH JUDICIAL DISTRICT

NO. 46,151, HONORABLE MARTHA J. TRUDO, JUDGE PRESIDING






Nicholas Mearl Clark was placed on deferred adjudication community supervision
after pleading guilty to sexual assault of a child.  On January 3, 2002, the district court revoked
supervision, adjudged Clark guilty, and imposed sentence of twelve years' imprisonment.

Clark's notice of appeal, filed on June 4, was not timely.  Tex. R. App. P. 26.2(a). 
In addition, the clerk's record contains a written waiver of appeal signed by appellant and his
attorney.  This document, which reflects a knowing and voluntary waiver of the right to appeal, was
signed on the day sentence was imposed in open court.  A defendant who knowingly and intelligently
waives his right to appeal may not thereafter appeal without the consent of the trial court.  Ex parte
Dickey, 543 S.W.2d 99 (Tex. Crim. App. 1976); see also Hurd v. State, 548 S.W.2d 388 (Tex. Crim.
App. 1977); Reed v. State, 516 S.W.2d 680 (Tex. Crim. App. 1974).  There is nothing in the record
to indicate that appellant sought or obtained the permission of the trial court to pursue this appeal.

The appeal is dismissed.


  
				Jan P. Patterson, Justice
Before Justices Kidd, Patterson and Puryear
Dismissed for Want of Jurisdiction
Filed:   June 27, 2002
Do Not Publish